Citation Nr: 0719565	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  99-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant, the 
veteran's widow, service connection for the cause of the 
veteran's death.  The appellant subsequently initiated and 
perfected an appeal of this determination.  

This appeal was previously presented to the Board in December 
2000, and again in November 2003.  On each occasion it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on May [redacted], 
1997, was acute myelogenous leukemia, with pneumonia listed 
as an underlying cause.  

2.  At the time of his death, the veteran had not been 
awarded service connection for any disability.  

3.  The veteran's acute myelogenous leukemia was first 
clinically demonstrated many years after service, and there 
is no probative evidence of a causal connection between his 
cancer and military service or any incident therein.  





CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Letters dated in November 2004 and March 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The November 
2004 and March 2005 letters informed the claimant that 
additional information or evidence was needed to support the 
claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letters were not sent prior to the initial adjudication of 
the claimant's claim, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided in July 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The appellant seeks service connection for the cause of the 
veteran's death.  When a veteran dies from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children or parents.  38 U.S.C.A. § 1310 
(West 2002).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred or aggravated while in 
military service, or he died during such service.  See 
38 U.S.C.A. § 1310(b) (West 2002).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2006).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2006).  
The contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2006).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3) (2006).  A service-connected disability is one 
that was contracted in the line of duty and was incurred in 
or aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

According to the veteran's death certificate, he died at a 
private hospital on May [redacted], 1997, at the age of 60.  The 
immediate cause of death was acute myelogenous leukemia, with 
pneumonia listed as an underlying cause of death.  The 
interval between onset of these disorders and death was 
listed as 5 days.  At the time of his death, the veteran had 
not been awarded service connection for any disability.  

As an initial matter, the Board notes the record does not 
support and the appellant does not contend onset of acute 
myelogenous leukemia or pneumonia during military service or 
within a year thereafter.  Rather, the appellant contends the 
veteran's exposure to atomic weapons, with accompanying 
radiation exposure, during military service resulted in the 
development many years later of his fatal acute myelogenous 
leukemia.  The veteran's service personnel records confirm 
his service as an atomic weapons assembler, which the 
appellant argues suggests exposure to some level of 
radiation.  The appellant has also stated that the veteran 
was exposed to toxic substances, including benzene, in 
cleaning compounds as part of his military service.  

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, certain types of cancer, 
including leukemia, are presumptively service-connected for 
veterans with confirmed radiation exposure.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2006).  Second, 
38 C.F.R. § 3.311(b) provides a list of radiogenic diseases 
that will be service-connected, provided that certain 
conditions specified in that regulation are met.  Other 
radiogenic diseases, such as any form of cancer listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, service 
connection may also be established by showing that the 
disease was incurred during or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

The RO has attempted to determine the veteran's level of 
exposure to radiation during military service; as such, it 
has contacted the Department of the Army and the Defense 
Special Weapons Agency.  Neither agency had records 
concerning the veteran's radiation exposure during military 
service.  In a November 2002 statement, the U.S. Army Center 
for Health Promotion and Preventive Medicine indicated it 
found no evidence the veteran was enrolled in a U.S. Army 
personnel-monitoring program for occupational radiation 
dosimetry.  This fact "strongly suggests that he was not 
occupationally exposed to ionizing radiation during his 
service with the U.S. Army."  Further, in a December 2004 
letter, the Department of the Army confirmed that there were 
no occupational exposure records relating to the veteran on 
file, and noted that the U.S. Army Center for Health 
Promotion and Preventive Medicine had reported that there 
were no avenues remaining for an investigation of the 
veteran's potential ionizing radiation exposures.  Also, in 
December 2004, the National Personnel Records Center (NPRC) 
informed the RO that there were no service medical records 
regarding the type of chemical agent the veteran would have 
used as a nuclear weapons assembler including whether the 
veteran would have been exposed to benzene and carbon 
tetrachloride.  Similarly, in June 2005, NPRC responded that 
it was unable to provide a job description for a nuclear 
weapons assembler (436.10) from August 15, 1957 to May 25, 
1960 from grades E1 to E4 for each skill level.  

The veteran's terminal treatment records indicate he was 
admitted to a private hospital in May 1997 with a 6 month 
history of abdominal pain, nausea, vomiting, and bloating.  
He also reported a loss of weight and appetite.  A history of 
nicotine dependence was noted, as was his alleged radiation 
exposure during military service.  He was treated and 
subsequently died at that facility.  

In support of her claim, the appellant has submitted a 
September 2000 medical opinion statement from R.R., M.D., who 
treated the veteran at the time of his death.  In his 
statement, Dr. R. noted that because 

the great majority of patients with acute 
myelogenous leukemia do not have a history of 
exposure to either radioactivity or benzene, I 
cannot, with confidence, say that [the veteran's] 
illness was caused by his exposure to 
radioactivity or to benzene.

Because both radioactivity and benzene can produce 
acute myelogenous leukemia, they either or both 
are possible causes or contributors to the 
development of acute myelogenous leukemia in [the 
veteran].  

The appellant has also submitted a March 1999 statement from 
L.S.K., an environmental scientist with the Division of 
Toxicology, U.S. Department of Health and Human Services.  
Regarding nuclear weapons, L.S.K. stated these "are expected 
to emit ionizing radiation based on the quantity and type of 
radioactive material they contain."  Additionally, 
"[m]easurable radiation levels from uranium or plutonium 
should be present outside the weapon" but "would likely be 
classified for security reasons."  L.S.K. also added that 
while "long-term exposure to relatively high levels of 
benzene in the air can cause [acute myelogenous leukemia]", 
he was unable to confirm the presence of benzene in the 
paints and solvents the veteran would have used in his work 
during military service.  

Also received in March 1999 were statements from other 
veterans who served and worked alongside or in a capacity 
similar to the deceased veteran.  In these statements, these 
veterans confirmed they worked with nuclear missiles and 
artillery rounds containing nuclear material, and used 
various chemicals in this task.  They also confirmed they 
wore radiation measuring badges during their work.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the grant of 
service connection for the cause of the veteran's death.  The 
appellant has not presented competent evidence establishing 
that the veteran's cause of death, acute myelogenous 
leukemia, was either incurred during military service, or 
results from radiation or chemical exposure experienced 
therein.  While the appellant has submitted medical and other 
evidence in support of her contentions, the Board does not 
find this evidence to be sufficiently probative, and the 
claim must be denied.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the United States Court of 
Appeals for Veterans Claims (Court) has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Considering the September 2000 statement of Dr. R., the Board 
finds his statement to be inherently speculative.  Initially, 
he acknowledges that he "cannot, with confidence, say that 
[the veteran's] illness was caused by his exposure to 
radioactivity or to benzene."  He then states radiation and 
benzene exposure "either or both are possible causes or 
contributors to the development of acute myelogenous 
leukemia" in the veteran (emphasis added).  The mere 
possibility of a nexus is insufficient, and is just the sort 
of "pure speculation or remote possibility" which is 
forbidden by the applicable regulations to serve as a basis 
for entitlement to service connection.  38 C.F.R. § 3.102 
(2006); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is not to 
say that a physician's statement must be expressed in terms 
of certainty in order for it to have any probative merit.  
See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  However, 
the law is clear that medical evidence which uses such 
speculative terms as "possible", without supporting 
clinical data or other rationale, is too speculative and does 
not provide the degree of certainty required to constitute 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); see Mattern v. West, 12 Vet. App. 222 (1999).  In 
rendering his opinion, Dr. R. had no way of knowing the 
veteran's exposure levels, if any, to both radiation and 
benzene during military service.  As such, any discussion 
regarding the effects of such exposure is inherently 
speculative.  

Likewise, the statement from L.S.K., the environmental 
scientist, was both general and speculative in nature.  Mr. 
K. had no specific knowledge of the levels and kinds, if any, 
of chemical and/or radiation exposure the veteran might have 
experienced during service.  Attempts by VA to obtain 
radiation exposure data for the veteran were unsuccessful, 
and no such data has been presented.  Additionally, Mr. K. 
was not personally involved in the diagnosis or treatment of 
the veteran's acute myelogenous leukemia, and thus had no 
specific knowledge of the etiology of this disability.  As 
such, even accepting L.S.K.'s March 1999 statement as true 
and correct on its face, this statement fails to establish 
that the veteran's acute myelogenous leukemia was due to or 
the result of either chemical or radiation exposure during 
military service.  The remainder of the evidence does not 
suggest the veteran's acute myelogenous leukemia was the 
result of either ionizing radiation or benzene exposure 
during military service, and thus service connection for the 
cause of the veteran's death must be denied.  

The appellant has also offered her own contentions regarding 
the cause of the veteran's death.  However, as a layperson, 
she is not capable of making medical conclusions, thus, her 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


